*437By the Court,
Sutherland, J.
The revised statutes have not altered the law as to the right of sheriffs to poundage in a case like the present. The provision on this subject is substantially the same as it was in the former statutes, and under them it has been uniformly held since Hildreth v. Ellice, 1 Caines, 192, that after a levy of an execution and satisfaction of the judgment, the sheriff is entitled to poundage, although he do not sell the property levied upon. Nor does the statute authorizing plaintiffs to issue executions to different counties at the same time, change the law from what it was before ; a plaintiff always had the right to do so, subject to the peril of paying sheriff’s fees upon every execution except that upon which the money was actually collected. The motion for re-taxation is denied. 4 Wendell, 479. 6 id. 536.